Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 and 12/31/2020 is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
mounting structure” in claim 1 and applicable dependent claims, see the 112b rejection below for more details.
---“sealing member” in claim 1 and applicable dependent claims, see the 112b rejection below for more details.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, the claim limitations “mounting structure” and “sealing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As best understood by the Office, while the written disclosure fails to disclose what the “sealing member” is, the drawings (see at least Fig. 2) appears to show the sealing member 7 as being “an annular seal” or “O-ring”. In order to expedite prosecution the Office will interpret “sealing member” as being “an annular seal or O-ring” and equivalents thereof as shown in at least Fig. 2 of the application. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In regards to the limitation “mounting structure”, the claim limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since the presence of multiple indefinite issues (addressed below), it is unclear if this limitation should be interpreted under 112f or not. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 1 recites the following: 
“A mounting structure for mounting a valve plate onto a valve rod in a gate valve, the gate valve being configured such that the valve plate attached to an end of the valve rod that extends in an up-down direction is accommodated in a valve box and wherein 
the valve plate includes a valve front surface to which a sealing member for coming into contact with and being separated from a valve seat disposed around the gate opening is attached, a valve rear surface positioned on a side opposite to the valve front surface, a valve upper surface, and a valve lower surface, 
the valve plate has a mounting hole that is formed in the valve lower surface and into which a mounting portion formed at the end of the valve rod is to be inserted, 
the valve plate has a screw insertion hole that penetrates the valve plate between the valve upper surface and the mounting hole and through which a valve-plate fixation screw is to be inserted, 
the valve plate is attached to the valve rod by the valve-plate fixation screw, 
the mounting hole is defined by a front hole-wall surface positioned near the valve front surface, a rear hole-wall surface positioned near the valve rear surface, and a hole end surface that is a bottom surface of the mounting hole, 
the screw insertion hole opens at the hole end surface, the mounting portion of the valve rod has a rod front surface that opposes the front hole-wall surface of the mounting hole, a rod rear surface that opposes the rear hole-wall surface of the mounting hole, and a rod end surface positioned at an end of the mounting portion, 
the rod end surface has a threaded hole formed so as to be screwed with the valve-plate fixation screw to be inserted through the screw insertion hole of the valve plate, 

the front hole-wall surface of the valve plate is configured to press the rod front surface of the valve rod by tightening the valve-plate fixation screw when the valve-plate fixation screw is screwed with the threaded hole”. 
Claim 1 contains the following clarity issues:
Notice that the claim lacks a transitional phrase. Claim 1 is indefinite because it is lacking a transitional phrase (see MPEP 2111.03) and therefore is unclear whether the claim is open-ended and can include unrecited additional components that are excluded from the scope of the claim or if applicant intends for the claim to be limited to only the limitations presented in the claim. For example, the transitional term "comprising", which is synonymous with "including," containing," or characterized by" is inclusive or open-ended and the transitional "consisting of" excludes any element, step, or ingredient not specified in the claim. Therefore, the claims are indefinite. In order to expedite prosecution, the Office will interprets the claims to be open-ended for examination purposes. 
Notice that as claimed, the claim appears to be directed to “A mounting structure for mounting a valve plate onto a valve rod in a gate valve…” and the gate valve being configured…”. Notice that the “mounting structure” is not further mentioned or defined in the claims and the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Is the claim directed to a mounting structure for a gate, with no apparent structure and with the gate valve being in the preamble or is the claim directed to a gate valve having the structure and function as claimed in claim 1? As such, it is unclear and indefinite to what are the metes and bounds of the claim and how the limitation of “mounting structure” should be interpreted. As best understood by the Office and in order to expedite prosecution, the Office will assume that claim 1 is attempting to claim a “gate valve” as opposed to a “mounting structure”. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.  
Claim 1 recites: 
“in a state in which the mounting portion of the valve rod is inserted into the mounting hole of the valve plate until the rod end surface abuts a hole end and in a state in which the valve-plate fixation screw is not screwed with the threaded hole, a horizontally elongated gap is formed between the hole end surface of the mounting hole and the rod end surface of the valve rod, and the gap opens at a position closer to the rod front surface of the mounting portion and closes at a position near the rod rear surface with respect to a central axis of the threaded hole, and 
the front hole-wall surface of the valve plate is configured to press the rod front surface of the valve rod by tightening the valve-plate fixation screw when the valve-plate fixation screw is screwed with the threaded hole”
As best understood by the Office, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements, such omission amounting to a gap between the elements and/or between the necessary structural connections.  See MPEP § 2172.01. The omitted elements and/or structural cooperative relationships are: the existence of spacer (30) which defines the horizontally elongated gap (G2) and its interaction with the rest of the claimed components to allow the function of pressing the rod front surface of the valve rod by tightening the valve-plate fixation screw when the valve-plate fixation screw is screwed with the threaded hole via a wedge structure (37b and 15b) interacting with the valve plate (3) and the valve rod (4) as screw (20) is being screwed (see at least Figs. 8-9 of the application). The Office notes that claims 3-7 recites sufficient structure and function to overcome this rejection.   
Claim 8 recites the following: 
“A gate valve configured such that a valve plate attached to an end of the valve rod that extends in an up-down direction is accommodated in a valve box and the valve plate opens and closes a gate opening formed in a side wall of the valve box, wherein the valve plate is mounted on the valve rod by using the mounting structure according to Claim 1”.

Claim(s) 2-8, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 recites the limitations: 
A gate valve configured such that a valve plate attached to an end of the valve rod that extends in an up-down direction is accommodated in a valve box and the valve plate opens and closes a gate opening formed in a side wall of the valve box, wherein the valve plate is mounted on the valve rod by using the mounting structure according to Claim 1”.
	As it was noted in the 112b rejection of claim 8, it appears that each limitation is already recited in intervening claim 1 and as such, the claim is an improper dependent claim for failing to further limit the subject matter of intervening claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0363240)  in view of Shimoda (US 8,657,257).
Regarding claim 1, as best understood by the Office and as far as it is definite, Wagner (US 2016/0363240) teaches in Figs. 1a-9b (see at least Figs. 1a-1c and 4a-8b) of a mounting structure (due to multiple clarity issues it is unclear if the mounting structure is a particular structure which is not clearly being claimed or if the limitation is meant to be interpreted as “a gate valve assembly” in which case see the gate valve assembly as shown in at least Fig. 1a-1c of Wagner) for mounting a valve The device of Wagner fails to disclose the feature of a wedge component that interacts with the valve plate and the rod so that when the screw is threaded, the front hole-wall surface of the valve plate is configured to press the rod front surface of the valve rod by tightening the valve-plate fixation screw when the valve-plate fixation screw is screwed with the threaded hole having the limitations “in a state in which the mounting portion of the valve rod is inserted into the mounting hole of the valve plate until the rod end surface abuts a hole end and in a state in which the valve-plate fixation screw is not screwed with the threaded hole, a horizontally elongated gap is formed between the hole end surface of the mounting hole and the rod end surface of the valve rod, and the gap opens at a position closer to the rod front surface of the mounting portion and closes at a position near the rod rear surface with respect to a central axis of the threaded hole, and the front hole-wall surface of the valve plate is configured to press the rod front surface of the valve rod by tightening the valve-plate fixation screw when the valve-plate fixation screw is screwed with the threaded hole”. However, such a feature is known in the art. 
Shimoda (US 8,657,257) teaches in Figs. 1-6 (see at least Fig. 1) of a similarly structured vacuum valve comprising at least a valve plate 6, a rod 9 and a screw 15 for fixing the plate and the rod. Shimoda teaches of the use of a coupling plate 14 that 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Wagner to have a  wedging feature provided within the mounting hole in a similar manner as taught by Shimoda via the inclusion of a wedging component (14 with wedge 14c) that interacts with a wedge 10d provided on upper end of the rod and with the rod, the valve plate being configured to press firmly against each other when screwed, since such a modification aids in strongly-pressing the rod and plate when the components are screwed together via a wedging action. As such, the device of the combination of Wagner in view of Shimoda teaches all the limitations as stated above and the limitations “in a state in which the mounting portion of the valve rod is inserted into the mounting hole of the valve plate until the rod end surface abuts a hole end and in a state in which the valve-plate fixation screw is not screwed with the threaded hole, a horizontally elongated gap is formed between the hole end surface of the mounting hole and the rod end surface of the valve rod (the gap is formed by the space between wedge 14c and the surface of the mounting hole in a similar manner as shown in at least Fig. 1 of Shimoda), and the gap opens at a position closer to the rod front surface of the mounting portion and closes at a position near the rod rear surface with respect to Thus, the device of the combination of Wagner in view of Shimoda meets all the limitations of claim 1.       
Regarding claim 2 and the limitation of the mounting structure for mounting the valve plate onto the valve rod in the gate valve according to Claim 1, wherein the gap is shaped like a wedge in such a manner that an opening width of the gap in the up-down direction is gradually narrowed from the rod front surface toward the rod rear surface; the device of the combination meets this limitation with the gap being defined by plate 14 which comprises a wedge 14c that ads in providing a strong-press contact.
Regarding claim 8 and the limitation of A gate valve configured such that a valve plate attached to an end of the valve rod that extends in an up-down direction is accommodated in a valve box and the valve plate opens and closes a gate opening formed in a side wall of the valve box, wherein the valve plate is mounted on the valve rod by using the mounting structure according to Claim 1; the device of the combination meets this limitation with the device showing a gate valve assembly that includes a wedging feature similar to applicant’s invention. 

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art are Wagner (US 2016/0363240) and Shimoda (US 8,657,257). Wagner teaches of a vacuum gate valve that utilizes a screw to couple the valve plate and the rod in a similar fashion as applicant’s general invention. Shimoda teaches of a vacuum gate valve that comprises a wedging feature that aids in strongly pressing the rod and valve plate when they are screwed by a screw in a similar manner as a key feature of applicant’s invention. Notice that while the prior art teaches similar structure and function, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the spacer (30) and it’s interaction with the rest of the components of the gate valve in combination with all the limitations as claimed in claims 3-7 and as shown in at least Figs. 2, 5 and 8-9 of the application.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753